Citation Nr: 1227589	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  06-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for recurrent right ear infections.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1962 to May 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee - which, in relevant part, denied claims for service connection for a low back disorder, hearing loss, and a right ear condition.

In June 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including especially to obtain additional records and have the Veteran undergo VA compensation examinations for medical nexus opinions concerning the etiology of these claimed disorders in terms of whether they were caused by his military service or, if pre-existing his service, were aggravated by his service.

The Veteran had these requested VA compensation examinations in November 2010, and the AMC issued a decision in June 2011 granting the claims for a low back disability with associated radiculopathy/radiculitis of the right lower extremity and for right ear hearing loss and tinnitus.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for these disabilities, these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The June 2011 supplemental statement of the case (SSOC) continued to deny the remaining claims for left ear hearing loss and a right ear condition manifested by recurrent right ear infections.

In a September 2011 decision, the Board denied the claim for service connection for left ear hearing loss, but again remanded the claim for service connection for recurrent right ear infections so the AMC could obtain a supplemental (addendum) medical opinion addressing whether this pre-existing right ear disorder had been aggravated during or by the Veteran's military service, that is, worsened beyond the condition's natural progression.  A VA compensation examiner since has provided this additional medical comment in January 2012.  And based on this opinion, the AMC issued another SSOC in May 2012 continuing to deny this claim, so it is again before the Board.

The Board's September 2011 decision and remand also noted the Veteran's representative had raised additional claims for service connection for diabetes mellitus and associated complications (namely, possible peripheral neuropathy of the left lower extremity and erectile dysfunction) and for coronary artery disease.  He alleged these additional disabilities were secondary to Agent Orange exposure.  Since, however, as the Agency of Original Jurisdiction (AOJ), the RO had not initially considered these additional claims, he asked that the Board refer them to the RO for all appropriate development and this initial consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (indicating the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  So, as requested, the Board referred these claims.

A December 2011 rating decision since issued granted service connection for coronary artery disease.  However, the other claims apparently are still pending so are again referred to the RO for appropriate action.


FINDING OF FACT

A right ear infirmity and disorder was shown (so "noted") on examination for entrance onto active duty, hence, pre-existed the Veteran's service; this pre-existing right ear infirmity and disorder did not increase in severity during his service, certainly not beyond its natural progression, and is not otherwise related or attributable to his service.


CONCLUSION OF LAW

A right ear disorder was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent to him in February and April 2005, prior to initially adjudicating his claim in July 2005, so in the preferred sequence.  The letters indicated the type of evidence and information needed to substantiate this claim (and the others that were pending at the time) and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  Those letters were issued prior to the Court's decision in Dingess, so could not possibly have also apprised him of the "downstream" disability rating and effective date elements of his claim, seeing as though Dingess had not yet been decided.  But the U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, there is no pleading or allegation of insufficient VCAA notice, including specifically with regards to the holding in Dingess.  And, in any event, since the Board is denying the underlying claim for service connection, the "downstream" disability rating and effective date elements of the claim are ultimately moot, so not receiving notice concerning these downstream elements of the claim does not amount to more than harmless error.  38 C.F.R. § 20.1102.

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To this end, the Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to this claim, is available and not part of the claims file for consideration.  The Veteran also was provided VA compensation examinations, including for a medical nexus opinion concerning the etiology of his claimed right ear disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Indeed, the Board's most recent remand of this claim in September 2011 was to obtain supplemental comment concerning the determinative issue of whether this pre-existing disorder, since noted during the Veteran's military enlistment examination, was aggravated during or by his service beyond the condition's natural progression.  A prior Board remand, though requesting an examination and opinion specifically concerning this, had not resulted in the necessary medical comment on this determinative issue of whether the pre-existing disorder had been aggravated during service beyond its natural progression, in turn, necessitating the additional remand.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  This additional medical comment was provided in a January 2012 addendum opinion, following and as a result of that most recent remand, addressing the shortcomings of the prior examination and opinion, including specifically in terms of this determinative issue of aggravation.  

The examination report and addendum are cumulatively adequate to address these and all other pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The duty to assist does not require that a claim be remanded, especially here, yet again, solely because of the mere passage of time since an otherwise adequate VA examination.  See VAOPGCPREC 11-95 (April 7, 1995).  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination reports are thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

Furthermore, in obtaining this additional medical comment, the Board is now satisfied there was compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate this claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.


Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of 
in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr.

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  A Veteran is competent to report what he/she can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, however, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  


In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service connection may be granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  


The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran contends that service connection is warranted for a right ear disorder manifested by recurrent infections.  He and his representative assert the Veteran was treated for a right ear infection during service and has a right ear disorder (other than right ear hearing loss and tinnitus that are already service-connected), but which, like the hearing loss and tinnitus, is related to his military service.  

The Veteran is competent, even as a layman, to proclaim having an ear infection in service, including, for example, having also experienced associated ear pain.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  However, he is not also competent to provide a probative opinion on a matter requiring medical training and expertise, such as relating any current right ear disorder to his service or, as turns out is most relevant here, by opining that a pre-existing right ear disorder was permanently worsened during or by his service.  See Rucker.  Although, as mentioned, he is competent in certain situations to provide a diagnosis of a simple condition, he is not competent in this instance to provide evidence as to more complex medical questions such as those relevant to this claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (reiterating this axiom in a claim for rheumatic heart disease or rheumatic fever).  For this reason, there also has to be supporting medical evidence, and with this in mind the Board obtained a medical examination and addendum opinion addressing this determinative issue of whether this pre-existing right ear disorder was aggravated during or by his service beyond its natural progression.

The STRs reflect that the Veteran underwent an enlistment examination in November 1961.  The examiner observed the Veteran had a scarred right tympanic membrane (eardrum).  He indicated on his Report of Medical History that he had mastoid dysfunction (mastoiditis) in August 1961, at age 18, and that he was either advised to have or had had surgery.  He apparently had surgery to be admitted into the Marines Corps.  After being admitted into the service, he began serving on active duty a short time later, in January 1962.

If, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The presumption of soundness when entering service attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulations provide expressly that this term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that mere "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  Here, though, there was not only this reported history but also objective clinical indication of a pre-existing right ear disorder during the physical examination, itself, as evidenced by the scarred right tympanic membrane (eardrum).

Later that year, in July 1962, the Veteran was treated for a possible right ear infection with early furuncle in his right ear canal.  He was told to use antibacterial Burrow's soaks and heat.  He claims that he has continued to experience recurrent right ear infections ever since.  But the subsequently dated records concerning his service show he was treated for a myriad of other medical problems during the remainder of his service, but he did not again complain of or require or receive treatment for any right ear infection.  During his April 1966 separation examination, examination of his ears yielded normal findings.

Post-service private medical records dated from the mid-to-late 1990s through the mid 2000s show he has been treated for vertigo, tinnitus, hearing loss, and otitis media.  In October 1997, he was seen for complaints of vertigo.  He reported a history of chronic ear problems and ear infections, but he did not mention his military service.  Physical examination revealed a markedly abnormal right ear.  He had some scarring and possibly a growth of a possible colloidistoma.  In December 1999, the complaints of vertigo continued.  He also related that he had tinnitus.  Physical examination revealed some nasal congestion, clear drainage, and a cough.  In August 2000, he reported that he had ear pain.  He indicated that a few days before his ear had itched, so he stuck a key in it to scratch in it.  Subsequently, draining ear pus and blood had developed.  Physical examination revealed pus, redness, and drainage from the external auditory canal.  The diagnosis was otitis media and otitis externa,  In November 2003, he had a computerized tomography (CT) scan of his temporal bones following complaints of right ear pain, headaches, and ear surgery.  The conclusion was that he was suspect post surgical absence of the right mastoid or air cells.  Middle ear ossicles were not seen and there was some soft-tissue density.  Right inner ear structures were normal.  In December 2003, he related that he had undergone surgery about 10 years earlier, so in 1993 or thereabouts.  He complained of headaches and right ear pain.  The examiner observed the Veteran had a lot of scarring on the tympanic membranes, bilaterally, but that the right one had what might be a recurrence of cholesteatoma.  The diagnoses were mixed hearing loss of the right ear with Eustachian tube dysfunction as well as possible cholesteatoma with middle ear infection as well as allergic rhinitis.

Since the Veteran had claimed that he had experienced recurrent right ear infections since service, and in light of the post-service evidence of right ear infections, the Board remanded this claim for a VA medical examination and opinion.  In pertinent part, the following inquiry was made:

The ear examiner should opine on the likelihood (very likely, as likely as not, or unlikely) the Veteran's ear disorder initially manifested during his military service from January 1962 to May 1966; or whether, instead, this condition clearly and unmistakably pre-existed his service and clearly and unmistakably was not aggravated during or by his service beyond the condition's natural progression.

The AMC attempted to comply with the Board's June 2010 remand directives by arranging for a VA compensation examination and opinion in November 2010 regarding the etiology of this claimed disorder.  At that time, the Veteran reported that he initially had been turned down for induction into service because he had a perforated right eardrum.  He then had surgery on his right ear and was accepted into service.  He stated that he did not have significant problems with infection in his right ear during his service, but that he had started sometime in the 1970s to have problems with this ear again.  Since then, he had undergone two more surgeries in about 1990 and 2000.  He was not then currently having any right ear problems/infection, except for some hearing loss.  Physical examination was performed and showed scarring of the tympanic membrane due to prior surgeries, but there was no sign of any active infection, granulation tissue, cholesteatoma, or other active ear disease at that time.  The examiner's diagnostic impression was status post right ear surgery several times from problems that began prior to active military service with a surgical treatment prior to service.  The examiner opined that it was unlikely the Veteran's active military service had contributed in any way to the chronic otitis media problems that had prompted surgery prior to service or to those surgeries in the right ear that were done after service.

Since, however, that VA compensation examiner had not specifically addressed the possibility of aggravation of the pre-existing disorder during service beyond its natural progression, the Board again remanded this claim in September 2011 for this necessary medical comment.

In January 2012, this addendum medical opinion was obtained to determine whether any pre-existing right ear disorder was chronically (permanently) aggravated during or by the Veteran's military service beyond the condition's natural progression.  The examiner reiterated the Veteran had a right ear disorder prior to service; he had a mastoidectomy at the age of 18 after being turned down for military service.  He was thereafter accepted into service and his admission examination was normal.  During active military service, there was one episode where he was said to have an early furuncle that was treated with moist soaks and resolved.  His exit examination revealed hearing loss (since determined to be related to his service).  After service, he had some problems with ear infections and underwent additional ear surgeries.  Current physical examination revealed that the external right ear and ear canal opening were normal.  The mastoid cavity was contiguous with the ear canal and it was noted that here had been prior mastoidectomy surgery.  There was some cerumen, which was removed, but no significant blockage.  There was no sign of any active infection, granulation tissue, cholesteatoma, or other active ear disease at the time of this current evaluation.  The examiner indicated the medical condition involving the Veteran's right ear predated his military service and that there was nothing to indicate that anything during service had aggravated the medical condition of the right ear.  Currently, there is no active infection or disease and there has not been any problem for years.  The examiner therefore determined it was less likely than not that a right ear medical condition was caused or aggravated by any exposure or injury occurring during the Veteran's active military service.  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to 
service-connected benefits.

But, as already alluded to, if, on the other hand, a condition is noted when entering service, during the enlistment examination, then the Veteran, not VA, has this burden of proof of showing the pre-existing condition was aggravated during or by his service beyond its natural progression.  

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to treatment in service to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  That is, the Verdon Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  The Court has clarified, however, the worsening must be chronic, meaning permanent.


In this particular case at hand, there was but one isolated instance during service when the Veteran experienced a right ear infection with a right ear furuncle, and by all accounts it resolved with the treatment he was provided in service.  There was no further complaint, finding, treatment, or diagnosis of a right ear condition for his entire remaining service, which lasted for some 4 more years.  Since his STRs are replete with complaints and treatment of a variety of medical problems, the Board does not find credible his assertion that there were any other untreated episodes of a right ear infection.  His separation examination was grossly normal, indicative of no increase in severity of his pre-existing right ear disorder during his service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).  But the Federal Circuit Court went on to indicate in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See Kahana, at *15.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.  See Kahana, at *15.

Here, the Veteran's STRs are complete, certainly in relevant part, and the fact that he sought and obtained treatment, albeit just once, for his right ear disorder while in service is itself proof that the type of condition claimed would be recorded in his STRs, as it in fact was in 1962.  The Board therefore may consider the absence of any indication of any further complaints while in service or for so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence that demonstrated continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).


Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board has obtained two medical opinions in this case.  The first one did not address aggravation, but the second opinion did address this matter.  Both opinions are not in the Veteran's favor as they concluded that any post-service right ear disorder was not related to his military service, that his pre-existing right ear disorder was not aggravated at all during his service, so certainly not beyond its natural progression, and that he essentially has no current right ear disorder and has not for several years now, including perhaps since even the filing of this claim, other than residual scarring from his prior right ear surgeries.  But even accepting that he has had a right ear disorder since filing this claim, it has been entirely disassociated from his service, including, as most relevant here, by way of aggravation of this pre-existing condition during his service beyond its natural progression.

The Board attaches significant probative value to the VA compensation examiner's opinions, as they are well reasoned, detailed, consistent with other evidence of record to the extent there often has not been any underlying diagnosis, and included consideration of the Veteran's relevant medical history, including his symptoms and responsibilities in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner (he provided both opinions) based the opinions on a review of the claims file, an examination of the Veteran, and on the Veteran's history as recounted by him and as shown in the record.

The Board finds that the VA examiner's opinions, in combination, are more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  The Veteran is certainly competent to report experiencing chronic right ear pain, but he is not competent to determine if a pre-existing ear disorder was aggravated during service.  Also, and as indicated, the Board finds that it is not credible that there was more than one episode of a right ear infection during his service given the nature of the extensive recording of medical complaints during his service and the mention of only one ear infection, followed by the completely normal findings at separation, followed in turn by years of no further complaints.  By his own admission, the ear infections returned in the 1970s, which post-dated his military service.

Currently, there is no active disease process and there have been no documented ear infections during the course of the appeal period.  The case was remanded to determine the Veteran's status regarding his right ear, and the examinations both concluded there was no active ear disease process.

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).


The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In sum, based on the most probative evidence, the Board finds that the record confirms the Veteran had a pre-existing right ear infirmity and disorder prior to his entry into active duty service, as documented during his military entrance physical examination.  The record indicates further that this pre-existing right ear infirmity and disorder did not increase in severity during service, certainly not beyond its natural progression.  Accordingly, service connection is not warranted.

The evidence in this case is not so evenly balanced for and against the claim so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Rather, the preponderance of the evidence is against this claim, so it must be denied.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for a right ear disorder is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


